J-S11020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMIE BROWN                                :
                                               :
                       Appellant               :   No. 851 WDA 2021

          Appeal from the Judgment of Sentence Entered June 9, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0000086-2021


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY OLSON, J.:                                 FILED: May 11, 2022

        Appellant, Jamie Brown, appeals from the June 9, 2021 judgment of

sentence imposing an aggregate two years’ probation following her bench trial

conviction for theft by unlawful taking or disposition – movable property and

simple assault.1 We affirm.

        The trial court summarized the factual history as follows:

        On June 27, 2020, at approximately 1:30 p.m., a physical
        altercation ensued between [Appellant] and her child's father [in
        a parking lot located along] Carson Street in [the] South Side
        [neighborhood of Pittsburgh, Pennsylvania]. On the date of the
        incident, [the victim] had taken his daughter to the TRAC
        program[,2 located along] Carson Street [] for court ordered
____________________________________________


1   18 Pa.C.S.A. §§ 3921(a) and 2701(a)(1), respectively.

2 We take judicial notice that TRAC Services for Families is an organization
whose mission is “to provide a range of services and resources for children,
youth, adults[,] and families to ensure stable relationships and strong
J-S11020-22


       visitation. [The victim] dropped his daughter off at the program
       on time and was sitting inside his vehicle for five to ten minutes
       [afterwards] when [Appellant] approached his [vehicle’s] driver's
       side door. [Appellant] opened [the victim’s] driver's side door and
       asked [the victim], "[w]here's my F-ing daughter?," to which he
       replied that he had dropped her off at the program.

       Subsequently, [Appellant] sprayed [the victim] in the face with
       mace and began to swing her arms "repeatedly" toward him. [The
       victim] then screamed, exited his vehicle[,] and "got into a tussle"
       with [Appellant]. [Appellant] bit [the victim] and sprayed him in
       the face with mace again. [The victim] was yelling for help when
       a security guard came out of the TRAC building to break up the
       altercation, saying that he was calling the police. The security
       guard was present at the scene when [Appellant] was there, and,
       after [Appellant] "took off running[,]" he retrieved a bottle of
       water for [use in rinsing the mace from the victim’s] eyes.

       [Appellant] took [the victim’s cellular telephone] and glasses
       before she fled toward Carson Street. [The victim’s cellular
       telephone] was [valued at] approximately $200[.00]-$300[.00]
       and [] his glasses were [valued at] approximately
       $600[.00]-$700[.00. The victim] never recovered his [cellular
       telephone] or his glasses. At the time of the incident, there was
       an outstanding warrant for [Appellant] for a violation of an active
       Protection From Abuse ("PFA")[, 23 Pa.C.S.A. §§ 6101-6122,]
       order that [the victim] had filed against her.

Trial Court Opinion, 9/2/21, 3-4 (record citations and footnote omitted).

       On June 9, 2021, the trial court, in a non-jury trial, found Appellant

guilty of the aforementioned crimes.           On that same date, the trial court

____________________________________________


community connections.” See https://tracpgh.com/about-2/ (last visited
04/07/2022). The services provided are “geared to strengthen the total family
unit, in efforts to improve family relationships and overall functioning, of those
families working toward being reunified with their children who are in the
foster care system, as well as those involved in complex custody cases.” See
https://tracpgh.com/outpatient-services/ (last visited 04/07/2022).




                                           -2-
J-S11020-22



sentenced Appellant to two years’ probation for her theft conviction and two

years’ probation for her simple assault conviction, which was set to run

concurrently to the sentence imposed for the theft conviction.3 On June 18,

2021, Appellant filed a post-sentence motion, which the trial court

subsequently denied. This appeal followed.4

        Appellant raises the following issue for our review: “Did the trial court

err by denying [Appellant’s] post[-]sentence motion for a new trial because

the guilty verdict was contrary to the weight of the evidence provided?”

Appellant’s Brief at 6.

        Appellant’s issue raises a claim that the verdict was against the weight

of the evidence, for which our standard and scope of review is as follows:

        Appellate review of a weight claim is a review of the exercise of
        discretion, not of the underlying question of whether the verdict
        is against the weight of the evidence. Because the trial [court]
        had the opportunity to hear and see the evidence presented, an
        appellate court will give the gravest consideration to the findings
        and reasons advanced by the trial [court] when reviewing a trial
        court’s determination that the verdict is [or is not] against the
        weight of the evidence. One of the least assailable reasons for
        granting or denying a new trial is the [trial] court’s conviction that
        the verdict was or was not against the weight of the evidence and
        that a new trial should be granted in the interest of justice.


____________________________________________


3 Appellant was also ordered to have no contact with the victim, successfully
complete a batterers’ intervention program, undergo drug and alcohol and
mental health evaluations (and successfully complete any recommended
treatment), and pay restitution to the victim in the amount of $688.00. Order
of Sentence, 6/9/21.

4   Both Appellant and the trial court complied with Pa.R.A.P. 1925.


                                           -3-
J-S11020-22



Commonwealth v. Horne, 89 A.3d 277, 285 (Pa. Super. 2014), citing

Commonwealth v. Widmer, 744 A.2d 745 (Pa. 2000). A trial court abuses

its discretion “where the course pursued represents not merely an error of

judgment, but where the judgment is manifestly unreasonable or where the

law is not applied or where the record shows that the action is a result of

partiality, prejudice, bias[,] or ill-will.” Horne, 89 A.3d at 285-286 (citation

omitted); see also Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)

(stating, “[t]he term ‘discretion’ imports the exercise of judgment, wisdom[,]

and skill so as to reach a dispassionate conclusion within the framework of the

law, and is not exercised for the purpose of giving effect to the will of the [trial

court]”). In order for an appellant to prevail on a weight of the evidence claim,

“the evidence must be so tenuous, vague[,] and uncertain that the verdict

shocks the conscience of the [trial] court.” Commonwealth v. Sullivan, 820

A.2d 795, 806 (Pa. Super. 2003) (citation and internal quotation marks

omitted), appeal denied, 833 A.2d 143 (Pa. 2003).

      When the challenge to the weight of the evidence is predicated on
      the credibility of trial testimony, our review of the trial court's
      decision is extremely limited. Generally, unless the evidence is so
      unreliable [or] contradictory as to make any verdict based thereon
      pure conjecture, these types of claims are not cognizable on
      appellate review.

Commonwealth v. Bowen, 55 A.3d 1254, 1262 (Pa. Super. 2012), appeal

denied, 64 A.3d 630 (Pa. 2013).

      Appellant challenges the weight of the evidence to support both her theft

by unlawful taking conviction and her simple assault conviction. Appellant’s

                                       -4-
J-S11020-22



Brief at 14-26. Regarding her theft by unlawful taking conviction, Appellant

asserts that the victim’s testimony regarding Appellant “grabbing” his cellular

telephone and glasses conflicts with Appellant’s strenuous denial of this fact.

Id. at 20. Appellant contends that “no objective witness, neither the security

guard nor the arresting officer, either saw [Appellant] take anything from the

scene, or [be] in possession of [the victim’s] property.” Id. at 21. Appellant

argues, “[b]ased upon the relationship dynamics evidenced between the

parties at trial, along with the objective testimony about the volatile

interaction at TRAC which provided that the parties looked like two wrestlers

in the parking lot, [the victim’s] vague testimony that [Appellant] ‘just

grabbed stuff’ should be treated with caution.” Id. at 22.

      Concerning the simple assault conviction, Appellant explained that her

use of mace, which she admittedly sprayed in the victim’s face, was justified,

as self-defense, because “[w]hen she opened the door to [the victim’s vehicle]

after being denied visitation with her child, [she] saw [the victim] furtively

moving toward the far side of his front seat, and, because of the animosity

between the parties, she became fearful for her safety.” Id. at 24. Appellant

asserts that she “knew [the victim] to carry a weapon with him at all times”

even though the victim denied having a weapon in his vehicle that day. Id.

at 25. The fact that the victim “had to receive treatment for a broken hand

after this incident,” Appellant contends, is very telling and “seems to create

an inference that he had been very violent during this altercation.” Id.




                                     -5-
J-S11020-22



      In denying Appellant’s post-sentence motion challenging the weight of

the evidence to support both of her convictions, the trial court stated,

      [The trial] court found the victim [] to be highly credible. He
      appeared confident and sincere, and he was consistent in his
      testimony. Moreover, his testimony was corroborated by the
      observations made by the responding officer, who observed
      injuries to [the victim’s] face and hand when he responded to the
      physical altercation call shortly thereafter. Additionally, [the
      victim’s] testimony was corroborated by the observations made
      by the security guard at the scene, who observed [Appellant]
      approach [the victim’s vehicle] and the physical altercation
      between [Appellant] and [the victim], and who subsequently
      intervened to break up the fight.

      Moreover, [Appellant] admitted to spraying [the victim] in the face
      with mace, unprovoked. While [Appellant] claimed that she
      suspected [the victim] was reaching for a gun in his vehicle before
      she sprayed him, [the victim] credibly testified that he did not own
      a gun, nor had [Appellant] ever [observed] him with one.
      [Appellant] also admitted on cross[-]examination that she never
      actually saw what [the victim] was supposedly reaching for in his
      vehicle.

      Likewise, the [trial] court did not find [Appellant’s] self-serving
      testimony to be credible in the least. [Appellant] was incredibly
      hostile and combative, and her testimony had material
      inconsistencies and was unsupported by the other credible
      evidence in the record. For example, [Appellant] testified on
      cross[-]examination that there was an active PFA order against
      her, prohibiting her from making contact with [the victim].
      Despite her knowledge of the active PFA order against her,
      [Appellant] admitted to initiating contact with [the victim] by
      approaching his vehicle, opening the vehicle's doors, and
      questioning [the victim] about their daughter. [Appellant] also
      testified on direct[-]examination that she was told by the
      employees at the TRAC program that her daughter was at the
      facility but that they were not going to let her see the child.
      However, she then went on to testify that she approached [the
      victim’s] vehicle after leaving the facility because she "thought her
      daughter was" in the vehicle. The [trial] court also did not believe
      her testimony that she was given permission to leave by the


                                      -6-
J-S11020-22


      security guard because he clearly testified that she had already
      left by the time he could process what had transpired.

      Furthermore, [Appellant] testified on direct[-]examination that
      she told a TRAC employee that there was no warrant out for her
      arrest and, on cross[-]examination, accused [the victim] of filing
      a false police report against her[. Appellant] also testified that
      she felt threatened by [the victim] during the altercation.
      However, she subsequently testified that she did not wait for the
      police to arrive and instead chose to leave the scene, which is
      curious given her testimony that [the victim] caused her to fear
      for her safety because she thought he was reaching for a firearm.

      [Appellant’s] version of events further failed to account for the
      injuries that were readily observable by law enforcement shortly
      after the altercation[,] and [Appellant’s version of events was]
      contradictory to what the security guard [] observed[.]
      Specifically, [Appellant] testified that she never swung at [the
      victim]. However, the responding officer observed that [the
      victim] had an injured hand, the security guard testified that
      [Appellant] was swinging her arms at [the victim], and [the
      victim] testified that he was using his hands to try to protect his
      face. [Appellant’s] testimony not only failed to carry "the ring of
      truth," but in [the trial] court's estimation, it was entirely
      self-serving and contrived, particularly when considered against
      the testimony provided by the victim, the responding officer, and
      the security guard at the scene.

Trial Court Opinion, 9/2/21, 12-16 (record citations and original brackets

omitted).

      Appellant’s argument invites this Court to do nothing more than

reassess the credibility of the victim, Appellant, and the other witnesses and

reweigh the evidence in an attempt to convince us to reach a result different

than the one reached by the trial court as the fact-finder.         See, e.g.,

Appellant’s Brief at 22 (stating, “believing [the victim’s] tenuous and also

clearly slanted testimony to find [Appellant] guilty is offensive to one’s sense

of justice”). We decline Appellant’s invitation. Clay, 64 A.3d at 1056 (holding

                                     -7-
J-S11020-22



that, the role of an appellate court when addressing a weight claim is to

determine if the trial court exceeded its limit of judicial discretion or invaded

the providence of the fact-finder).    Based upon the record before us, we

discern no abuse of discretion on the part of the trial court in denying

Appellant’s request for a new trial based upon her claim that the verdict was

against the weight of the evidence. Therefore, Appellant’s claim is without

merit.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2022




                                      -8-